Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Queens County (Hanophy, J.), imposed February 26, 1996, on the ground that the sentence is excessive.
Ordered that the sentence is affirmed.
The defendant waived his right to appeal as part of the negotiated plea bargain (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). In any event, we have considered the defendant’s contention that the sentence was harsh and excessive, and find it to be without merit (see, People v Kazepis, 101 AD2d 816). Mangano, P. J., Bracken, Copertino, Sullivan and McGinity, JJ., concur.